Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, line 3, recites “a signal having a multiplied frequency of the second frequency”.  Examiner cannot determine what is meant by “a multiplied frequency”.  Clarification/correction required.
	Claim 9, line 3, recites “the multiplied frequency of the second frequency”.  Examiner cannot determine what is meant by “the multiplied frequency”.  Clarification/correction required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 5-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judd et al (US 2014/0127989 A1), hereinafter Judd.  (Applicant’s submitted prior art).
Regarding claim 1, Judd (Figure 4) teaches an electronic device 20 comprising:
a conductive member 28 including a first conductive plate (recess plate 27) and a second conductive plate (plate connected vertically to recess plate 27) extending from the first conductive plate while forming a first angle with the first conductive plate, wherein the first conductive plate and the second conductive plate form a cavity (spacing between recess plate 27 and plate 28), which is open in a first direction perpendicular to the first conductive plate; 
a first radiation part 23/24 spaced in the first direction from the first conductive plate by a first distance;
a second radiation part 37/38 spaced in a second direction, which is opposite to the first direction, from the first conductive plate by a second distance;
at least one wireless communication circuit 36 configured to feed power to the first radiation part and the second radiation part; and
a processor (para [0206] and [0207]) electrically connected to the wireless communication circuit, wherein the processor is configured to allow the wireless communication circuit to receive a signal having a first frequency having a directionality in the 
Regarding claim 5, as applied to claim 1, Judd (Figure 4) teaches that the first radiation part includes a first conductive pattern 23, wherein the second radiation part includes a second conductive pattern 37, and wherein the wireless communication circuit 36 feeds power to the first conductive pattern and the second conductive pattern.
Regarding claim 6, as applied to claim 1, Judd (Figure 4) teaches that the first radiation part 23/24 is coupled to the conductive member 27 through a first support member 27a, and wherein the second radiation part 37/38 is coupled to the conductive member through a second support member 40a.
Regarding claim 7, as applied to claim 6, Judd (Figure 4) teaches that the first support member 27a and the second support member 40a include a non-conductive material, wherein the first radiation part 23/24 is spaced apart from the first conductive plate 27 by the first distance through the first support member, wherein the second radiation part 37/38 is spaced apart from the first conductive plate by the second distance through the second support member, and wherein the first radiation part and the second radiation part are electrically connected to the wireless communication circuit 36 through a cable 27b/40b including a power feeding path and a grounding path (para [0114] and [0117]).
Regarding claim 11, as applied to claim 1, Judd (Figure 4) teaches that the first radiation part includes a first conductive pattern 23 and a second conductive pattern 24, wherein the second radiation part includes a third conductive pattern 37 and a fourth conductive pattern 
Regarding claim 12, as applied to claim 11, Judd (Figure 4) teaches that wherein the first conductive pattern 23 and the second conductive pattern 24 are formed on a first non-conductive plane 25 coupled to the conductive member, and wherein the third conductive pattern 37 and the fourth conductive pattern 38 are formed on a second non-conductive plane 39 coupled to the conductive member.
Regarding claim 13, as applied to claim 12, Judd (Figure 4) teaches that the first non-conductive plane 25 is coupled to the conductive member 27 through the first support member 27a coupled to the first conductive plate in the first direction, and the second non-conductive plane 39 is coupled the conductive member through the second support member 40a coupled to the first conductive plate in the second direction.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Judd.
Regarding claim 8, Judd teaches the claimed invention except explicitly mention that the processor is configured to allow the wireless communication circuit to support GPS communication through the first radiation part; and support WiFi communication through the second radiation part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first radiating part, the second radiation part, and the processor in order to support GPS communication and WiFi communication, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, as applied to claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the second radiation part and the processor in order to support LTE communication, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
.
7.	Claims 1, 3, 4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ai et al (WO 2011/157172 A2), hereinafter Ai.
Regarding claim 1, Ai (Figure 3, para [0038] to [0044]) teaches an electronic device comprising:
a conductive member including a first conductive plate 2 and a second conductive plate 3 extending from the first conductive plate while forming a first angle with the first conductive plate, wherein the first conductive plate and the second conductive plate form a cavity, which is open in a first direction perpendicular to the first conductive plate;
a first radiation part 11 (top slot) spaced in the first direction from the first conductive plate by a first distance;
a second radiation part 11 (bottom slot) spaced in a second direction, which is opposite to the first direction, from the first conductive plate by a second distance;
at least one wireless communication circuit configured to feed power to the first radiation part and the second radiation part; and
a processor electrically connected to the wireless communication circuit.
Ai does not explicitly mention that the processor is configured to allow the wireless communication circuit to receive a signal having a first frequency having a directionality in the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the top slot and the bottom slot to have different lengths such that the wireless communication circuit can receive signals in a first frequency and a second frequency.
Regarding claim 3, as applied to claim 1, Ai (Figure 3) teaches that the second conductive plate 3 extends in the second direction from the first conductive plate 2, while forming a second angle with the first conductive plate.
Regarding claim 4, as applied to claim 1, it would have been obvious to one having ordinary skill in the art to configure the dimension of the second slot such that the processor allowing the wireless communication circuit to receive a signal having the second frequency through the second conductive plate of the at least a portion of the conductive member coupled to the second radiation part.
Regarding claim 15, as applied to claim 1, Ai (Figures 3 and 4) teaches that the first conductive pattern 11 and the second conductive pattern 11 include at least one slit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845